52 F.3d 333
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daryl E. HARSHMAN, aka Daryl E. Harshman;  Eric J. Harshman,Executor of Estate, Plaintiff-Appellee,v.Diane P. HARSHMAN;  Operating Engineers Pension Trust;Operating Engineers Vacation-Holiday SavingsTrust;  Operating Engineers Health &Welfare Fund, Defendants-Appellants.
No. 93-56463.
United States Court of Appeals, Ninth Circuit.
Submitted April 5, 1995.*Decided April 12, 1995.

1
Appeal from the United States District Court for the Southern District of California, CV-92-01388-IEG;  Irma E. Gonzalez, District Judge, Presiding.


2
Before:  NOONAN, O'SCANNLAIN, and, LEAVY, Circuit Judges


3
ORDER**


4
An order of partial summary judgment is not a final appealable order.  Dannenberg v. Software Toolworks, Inc., 16 F.3d 1073, 1074-75 (9th Cir.1994);  Cheng v. Commissioner, 878 F.2d 306, 309 (9th Cir.1989).  The parties have not obtained Rule 54(b) certification, and their stipulation did not "finalize" the district court's order.  Dannenberg, 16 F.3d at 1075.  Consequently, the appeal is DISMISSED for want of jurisdiction.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3